90 N.Y.2d 842 (1997)
Rachel Selinger, Respondent-Appellant,
v.
Irwin Selinger, Appellant-Respondent.
Court of Appeals of the State of New York.
Submitted April 14, 1997
Decided June 17, 1997.
Motion by appellant-respondent for leave to appeal from the Appellate Division order dated October 15, 1996 dismissed upon the ground that it does not lie, appellant-respondent having previously moved in the Court of Appeals for leave to appeal (89 N.Y.2d 981) from the same Appellate Division order from which he currently seeks leave to appeal (see, Hull-Hazard, Inc. v Roberts, 73 N.Y.2d 867). Cross motion by respondent-appellant for leave to appeal pursuant to CPLR 5602 (a) (1) (ii) from the Supreme Court counteramended judgment of divorce, dated February 18, 1997, to bring up for review the Appellate Division order dated October 15, 1996, denied.